DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,4-11,13-16,19-24,26,28-30 is/are rejected under 35 U.S.C. 102 (a1) as being over Wang US 2010/0258886.
Regarding claim 1, Wang shows in fig.3, a storage layer of a magnetic tunnel junction (MTJ) element, comprising: a first ferromagnetic layer (122)[0036]; a first dust layer (126) disposed directly on the first ferromagnetic layer (122); a second ferromagnetic layer (124)[0036] disposed directly on the first dust layer (126); a second dust layer (130)[0038] disposed directly on the second ferromagnetic layer (124); and a third ferromagnetic layer (128) disposed directly on the second dust layer (130).

Regarding claim 5, Wang shows in fig.3, a storage layer, wherein the tunnel barrier layer (112) [0017] comprises MgO.
Regarding claim 6, Wang shows in fig.3, a storage layer, wherein the first ferromagnetic layer (122) has one surface that forms an interface with the tunnel barrier layer (112) to obtain perpendicular magnetic anisotropy.
Regarding claim 7, Wang shows in fig.3, a storage layer, wherein the first ferromagnetic layer (122), the second ferromagnetic layer (124) and the third ferromagnetic layer (128) are comprised of Fe-rich alloys or magnetic multilayer [0034].
Regarding claim 8, Wang shows in fig.3, a storage layer, wherein the first ferromagnetic layer (122), the second ferromagnetic layer (124) and the third ferromagnetic layer (128) are made of at least one of the following materials: Fe, CoFe, CoFeB, CoFeAl, CoMnSi, CoPt, FePt, CoPd, FePd, TeFeCo, GdCo, MnGa, MnGe, MnAl, MnSi, or combinations thereof [0034].
Regarding claim 9, Wang shows in fig.3, a storage layer wherein the first dust layer (126) comprises a first non-magnetic metal layer [0036].
Regarding claim 10, Wang shows in fig.3, a storage layer, wherein the first non-magnetic metal layer comprises Ta, W, Mo, Nb, Mg, Al, C, V, Hf, Ir, Rh, Zr, Cr, Bi, or combinations thereof [0036].
Regarding claim 11, Wang shows in fig.3, a storage layer wherein the second dust layer (130) comprises a second non-magnetic metal layer [0038].

Regarding claim 14, Wang shows in fig.3, a storage layer wherein the first dust layer (126) is composed of a metal having body-centered cubic (bcc) structure same as that of MgO, which is capable of enhancing MR and/or retention of the MTJ element, and the second dust layer (130) is composed of a metal that is capable of enhancing Hc and/or Vc distribution of the MTJ element.
Regarding claim 15, Wang shows in fig.3, a storage layer wherein the first dust layer (126) and the second dust layer (130) have a thickness ranging between 0.1 angstroms and 5 angstroms [0036].
Regarding claim 16, Wang shows in fig.3, a magnetic memory device, comprising: a bottom electrode (102); a top electrode (118); and a magnetic tunnel junction (MTJ) element interposed between the bottom electrode (102) and the top electrode (118), wherein the MTJ element comprises a reference layer (108 or 110), a tunnel barrier layer (112), and a storage layer, wherein the storage layer comprises a first ferromagnetic layer (122); a first dust layer (126) disposed directly on the first ferromagnetic layer (122); a second ferromagnetic layer (124) disposed directly on the first dust layer (126); a second dust layer (130) disposed directly on the second ferromagnetic layer (124); and a third ferromagnetic layer (128) disposed directly on the second dust layer (130).
Regarding claim 19, Wang shows in fig.3, a storage layer, wherein the first ferromagnetic layer (122) is disposed directly on a tunnel barrier layer (112) [0017].

Regarding claim 21, Wang shows in fig.3, a storage layer, wherein the first ferromagnetic layer (122) has one surface that forms an interface with the tunnel barrier layer (112) to obtain perpendicular magnetic anisotropy.
Regarding claim 22, Wang shows in fig.3, a storage layer, wherein the first ferromagnetic layer (122), the second ferromagnetic layer (124) and the third ferromagnetic layer (128) are comprised of Fe-rich alloys or magnetic multilayer [0034].
Regarding claim 23, Wang shows in fig.3, a storage layer, wherein the first ferromagnetic layer (122), the second ferromagnetic layer (124) and the third ferromagnetic layer (128) are made of at least one of the following materials: Fe, CoFe, CoFeB, CoFeAl, CoMnSi, CoPt, FePt, CoPd, FePd, TeFeCo, GdCo, MnGa, MnGe, MnAl, MnSi, or combinations thereof [0034].
Regarding claim 24, Wang shows in fig.3, a storage layer wherein the first dust layer (126) comprises a first non-magnetic metal layer [0036].
Regarding claim 25, Wang shows in fig.3, a storage layer, wherein the first non-magnetic metal layer comprises Ta, W, Mo, Nb, Mg, Al, C, V, Hf, Ir, Rh, Zr, Cr, Bi, or combinations thereof [0036].
Regarding claim 26, Wang shows in fig.3, a storage layer wherein the second dust layer (130) comprises a second non-magnetic metal layer [0038].
Regarding claim 28, Wang shows in fig.3, a storage layer wherein a material of the first dust layer (126) is different from a material of the second dust layer (130)(Ta  different than Ru,Cu)[0038,0036].

Regarding claim 30, Wang shows in fig.3, a storage layer wherein the first dust layer (126) and the second dust layer (130) have a thickness ranging between 0.1 angstroms and 5 angstroms [0036].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12,27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang.
Regarding claims 12,27, Wang discloses a storage layer wherein the second non-magnetic metal layer comprises Ru, Cu.
Wang differs from the claimed invention because he does not explicitly disclose a device a second non-magnetic metal layer comprises Ta, W, Mo, Nb, Mg, Al, C, V, Hf, Ir, Rh, Zr, Cr, Bi, or combinations thereof.
Wang teaches non-magnetic metal layer comprises that comprises Ta. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to a device a second non-magnetic metal layer comprises Ta, W, Mo, Nb, Mg, Al, C, V, Hf, Ir, Rh, Zr, Cr, Bi, or combinations thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416. MPEP 2144.07
Claims 3,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claims 1,4-11,13-16,19-24,26,28-30 and further in view of Shen US 2014/0001586.
Regarding claim 3 and 18, Wang differs from the claimed invention because he does not explicitly disclose a device wherein the capping oxide layer comprises MgO.
Shen discloses [0038] wherein the capping oxide layer (18)(fig.2) that comprises MgO.

Regarding claim 2 and 17, Wang discloses a device having a third ferromagnetic.
Wang differs from the claimed invention because he does not explicitly disclose a device having a capping oxide layer disposed directly on the ferromagnetic layer.
Shen discloses [0038] and shows in fig.2, a device having a capping oxide layer disposed directly on the ferromagnetic layer.
Shen is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Wang. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Shen in the device of Wang because it will increase a magnetoresistance ratio [0026].
Conclusion



       






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813